Hooker, J.
The defendant appeals from a conviction under the local option law. A motion was made before the justice to quash the proceedings for want of jurisdiction, and it was renewed in the circuit. It is based upon many alleged defects, but reliance appears to be placed more especially upon the claim that the complaint and warrant do not state an offense, and that the justice did not have certain evidence before him previous to the issue of the warrant. The essential evidence said to have been wanting is: (1) Evidence that the local option law was in force in Hillsdale county at the time of the alleged *432offense; (2) competent evidence that the defendant was not a druggist or pharmacist, and therefore within the exception to the law.
A written complaint was taken, though it was unnecessary. People v. Berry, ante, 256. If it was insufficient, it is no worse than no written complaint, unless it precludes the inference that a valid oral complaint was made. Ordinarily, where no formal written complaint is taken, the complaint amounts to little, if any, more than information to the justice that, in the opinion of the party complaining, an offense has been committed, taken in conjunction with his subsequent statements made upon oath in relation to the details thereof. We may reasonably suppose that such complaint is rarely so complete as to contain all of the statements necessary to prove an offense. It may be that the witness has not knowledge of all, and that his testimony must be supplemented by that of others, to cover all of the points that should be shown to justify the issue of the warrant. This may be supplied by an examination of the complainant and others upon oath. We may, therefore, dismiss the complaint with the remark that it was unnecessary, without taking the trouble to inquire as to its formal sufficiency were a written complaint required.
The warrant recites the fact of the making of complaint in writing and on oath, and the examination on oath of the complainant. It is attacked — First, as not stating an offense; second, as showing affirmatively that it was improvidently issued, because it does not show that the justice had evidence before him that the local option act was in force, and that defendant was not a druggist or registered pharmacist. This warrant charges that the defendant kept a saloon in Jonesville village at a time alleged, where spirituous and intoxicating liquors were sold, stored for sale, given away, and furnished as a beverage. It negatives a possible claim that they were within the exception of the act as to the pur*433pose for which they were kept and sold. It alleges that the defendant was not a druggist or registered pharmacist within the law, hut was a keeper in violation of Act No. 207 of the Laws of 1889, and of a preamble and resolution and order of prohibition adopted by the board of supervisors of Hillsdale county pursuant to said act.
The important point made upon the sufficiency of the warrant is that it fails to show that the justice had evidence before him that the local option law was in force. It is argued that it does not show that the complainant testified to it, and that, if it did, it would be no better, because such testimony is not the kind of evidence required, the law providing how the fact shall be proved. The statute does not require that a warrant shall recite the evidence taken, nor does it say that it shall name all witnesses examined, or mention the documentary evidence placed before the magistrate during his investigation, -to determine whether an offense has been committed. He takes such evidence as in his judgment bears upon the question; and no case has been cited where the circuit court has inquired whether the evidence was of the highest character, or whether it was admissible at all. Moreover, there is nothing upon this record to show that duly-certified copies of the proceedings were not before the magistrate. They may have been produced by the complainant, or by the prosecuting attorney, if he had anything to do with the case. It was not necessary to load the warrant down with statements of this kind, and we do not agree with counsel that the record shows that the proper evidence could not have been before the justice. Presumably it was, or he would not have issued his warrant. Again, when we come to the examination, there is nothing upon this record to show that this evidence was not offered, if it is competent, upon a trial or motion to quash, for the circuit court to review the evidence taken by the justice to ascertain whether he had *434legal evidence of each material fact, which we need not consider.
What has been said is quite as applicable to the question relating to the failure to allege or show that the defendant was not within the exception of the statute. We cannot say but that there was direct and positive evidence that the defendant was neither druggist nor registered pharmacist, and we are not prepared to say that a justice might not infer the fact from the situation and character of the place where the liquor was sold, and the nature of the transaction.1
The defendant’s arrest is said to have been the outgrowth of a purchase by the complainant with that object in view, and requests to charge were based upon that fact, which the court did not give; but we think that he covered the subject. It was perhaps proper for counsel to argue to the jury that the complainant was a “hired witness” and “a spy,” and that “he was willing to and did ask the defendant to violate the law for the sole and express purpose of making a case and instituting a criminal prosecution against him;” but it was unnecessary for the court to do more than to inform the jury that such facts, if proved, were to be considered in determining the credit due to his testimony. Similar instructions in favor of the prosecution and against the defendant, had the facts been reversed, would have been distasteful to counsel, and erroneous, if the facts were open to question.
The record of the board of supervisors was produced and received in evidence. The reading was waived by counsel. He now insists that it was error to instruct the jury that Act No. 207 was in force in the county. As defendant has not seen fit to print this evidence, we cannot tell whether the court erred in this instruction or not. Presumably he read this evidence, and decided that *435it was sufficient proof. It was for the court to determine that question, and for the jury to follow his direction in regard to it. Hence it was immaterial whether the proceedings were read audibly in the presence of the jury or not.
We think there is no occasion to discuss the case further. We find no error, and the conviction will be affirmed.
The other Justices concurred.

 See People v. Berry, ante, 256.